Exhibit 10.3

PHANTOM STOCK AGREEMENT

This Phantom Stock Agreement (the “Agreement”) has been made as of April 4, 2006
(the “Date of Award”) between Duke Energy Corporation, a Delaware corporation,
with its principal offices in Charlotte, North Carolina (the “Company”), and
James E. Rogers (the “Grantee”).

RECITALS

The Company has entered into an employment agreement with the Grantee dated
April 4, 2006 (the “Employment Agreement”), pursuant to which it has agreed to
make certain equity-based awards to the Grantee, including the award
memorialized by this Phantom Stock Agreement. The Company has assumed the 1998
Long-Term Incentive Plan that, prior to the consummation of the transactions
contemplated by the Agreement and Plan of Merger dated May 8, 2005, by and among
the Company, Duke Energy Corporation, a North Carolina corporation (“Old Duke”),
Cinergy Corp., Deer Acquisition Corp. and Cougar Acquisition Corp., was
maintained by Old Duke (the “Company Plan”). The grant memorialized by this
Phantom Stock Agreement is not made pursuant to the Company Plan; however, for
convenience, it shall be deemed to be made pursuant to a plan document with
terms substantially identical to the Company Plan (such deemed plan document,
the “Plan”). The applicable terms/provisions of the Plan are incorporated in
this Phantom Stock Agreement by reference, including the definitions of terms
contained in the Plan (except to the extent a term is otherwise defined herein).

PHANTOM STOCK AWARD

The Company has made this Award, effective as of the Date of Award and upon the
following terms and conditions:

Section 1. Number and Nature of Phantom Stock Units and Dividend
Equivalents. The number of Phantom Stock units and the number of tandem Dividend
Equivalents subject to this Award are each two hundred fifty-eight thousand one
hundred eighty (258,180). Each Phantom Stock unit represents a right to receive,
with respect to vested Phantom Stock units, payment in the form of one share of
common stock, no par value, of the Company (“Common Stock”). Each tandem
Dividend Equivalent, until its expiration, represents a right to receive cash
payments equivalent in amount to the cash dividends declared and paid on one
share of Common Stock. Phantom Stock Units and Dividend Equivalents are used
solely as units of measurement and are not shares of Common Stock, and the
Grantee is not, and has no rights as, a shareholder of the Company by virtue of
this Award.



--------------------------------------------------------------------------------

Section 2. Vesting of Phantom Stock Units. Twenty-one thousand five hundred
fifteen (21,515) Phantom Stock units subject to this Award shall be vested upon
the Date of the Award. Except as otherwise provided herein, the remainder of the
Phantom Stock units subject to this Award shall vest, as follows:

 

Number

  

Upon Grantee remaining continuously

employed with the Corporation and

Subsidiaries from the Date of Award

through the last day of the Quarter

immediately preceding the vesting date

21,515    July 1, 2006 21,515    October 1, 2006 21,515    January 1, 2007
21,515    April 1, 2007 21,515    July 1, 2007 21,515    October 1, 2007 21,515
   January 1, 2008 21,515    April 1, 2008 21,515    July 1, 2008 21,515   
October 1, 2008 21,515    January 1, 2009

In the event that the Grantee’s continuous employment by the Company (including
Subsidiaries) terminates by reason of death or disability (meaning any physical
or mental illness or injury that precludes the Grantee from performing any job
for which he is qualified and able to perform based upon his education, training
or experience), any outstanding and unvested Phantom Stock Units subject to this
Award shall immediately become vested. In the event that the Grantee’s
continuous employment by the Company (including Subsidiaries) terminates for any
other reason, a portion of each unvested Phantom Stock unit shall immediately
vest, such portion to be equal to (i) the number of days elapsed at the time of
termination (inclusive) in the vesting period not yet concluded at the time of
termination divided by (ii) the number of days in the vesting period not yet
concluded at the time of termination. Upon the termination of the Grantee’s
continuous employment by the Company (including Subsidiaries), any fraction of
an outstanding Phantom Stock unit that is vested shall be cancelled in exchange
for a cash payment equal to the fair market value of such fraction of a Phantom
Stock unit and any outstanding Phantom Stock units that are not vested (whether
pursuant to the provisions of this paragraph or otherwise), and tandem Dividend
Equivalents, shall be forfeited.

Section 3. Forfeiture/Expiration. Except as otherwise expressly provided herein,
any Phantom Stock units subject to this Award shall be forfeited upon the
termination of the Grantee’s continuous employment by the Company (including
Subsidiaries) from the Date of Award, to the extent not then or previously
vested. Any

 

2



--------------------------------------------------------------------------------

right to future Dividend Equivalents subject to this Award shall expire at the
time the Phantom Stock unit with respect to which the Dividend Equivalent is in
tandem is either paid or forfeited.

Section 4. Dividend Equivalent Payments. Payments with respect to any Dividend
Equivalent subject to this Award shall be paid in cash to the Grantee (or, if
the Grantee is dead, the Grantee’s beneficiary) as soon as practicable whenever
cash dividends are declared and paid with respect to the Common Stock after the
Date of Award and before the Dividend Equivalent expires. However, should the
timing of a particular payment under Section 5 to the Grantee in shares of
Common Stock in conjunction with the timing of a particular cash dividend
declared and paid on Common Stock be such that the Grantee (or the Grantee’s
beneficiary) receives such shares without the right to receive such dividend and
the Grantee (or the Grantee’s beneficiary) would not otherwise be entitled to
payment under the expiring tandem Dividend Equivalents with respect to such
dividend, the Grantee (or the Grantee’s beneficiary), nevertheless, shall be
entitled to such payment. Dividend Equivalent payments shall be subject to
withholding for taxes.

Section 5. Payment of Phantom Stock Units. Payment under all vested Phantom
Stock units subject to this Award shall be made to the Grantee (or, if the
Grantee is dead, the Grantee’s beneficiary) as soon as practicable following
April 1, 2009 or, if earlier, the termination of the Grantee’s continuous
employment by the Company (including Subsidiaries). In no event will such
payment be made later than the last business day of the month following the
month in which his employment with Duke Energy or the employing subsidiary
terminates but, in any event, no earlier or later than the applicable date or
dates under Section 409A of the Code in order to avoid the imposition of any
taxation under such Code section. Payment shall be subject to withholding for
taxes and shall not occur until the Grantee (or the Grantee’s beneficiary) has
arranged to meet this obligation to the satisfaction of the Executive
Compensation and Benefits Department. Notwithstanding the foregoing, to the
extent that Grantee fails to timely tender to the Corporation sufficient cash to
satisfy withholding for tax requirements, such withholding shall be applied to
reduce the number of shares of Common Stock that would otherwise be paid.
Payment shall be in the form of one (1) share of Common Stock for each full
Phantom Stock unit so vested, and any fractional Phantom Stock unit so vested
shall not be paid unless and until subsequent vesting results in the full
Phantom Stock unit becoming vested.

Section 6. No Employment Right. Nothing in this Agreement shall affect the right
of the Company or any Subsidiary to terminate the employment of service of the
Grantee at any time for any, or no, reason, or confer upon the Grantee the right
to continued employment with the Company (including Subsidiaries).

Section 7. Restrictions on Transfer, Beneficiary. Phantom Stock units and
Dividend Equivalents subject to this Award may not be sold, transferred,
exchanged,

 

3



--------------------------------------------------------------------------------

assigned, pledged, hypothecated, alienated or otherwise encumbered. The Grantee
may designate a beneficiary or beneficiaries to receive any payments that are
due under Section 4 or 5 following Grantee’s death. To be effective, such
designation must be made in accordance with such rules and on such form as
prescribed by the Company’s Executive Compensation and Benefits Department for
such purpose which completed form must be received by the Company’s Executive
Compensation and Benefits Department before Grantee’s death. If the Grantee
fails to designate a beneficiary or if no designated beneficiary survives
Grantee’s death, Grantee’s estate shall be deemed Grantee’s beneficiary.

Section 8. Determinations. Determinations by the Committee, or its delegatee,
shall be final and conclusive with respect to the interpretation of this
Agreement.

Section 9. Governing Law. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of Delaware applicable to
transactions that take place entirely within that state.

Section 10. Conflicts with Plan and Correction of Errors. In the event that, due
to administrative error, this Agreement does not accurately reflect a Phantom
Stock unit Award properly granted to the Grantee pursuant to the Employment
Agreement, the Company, acting through its Executive Compensation and Benefits
Department, reserves the right to cancel any erroneous document and, if
appropriate, to replace the cancelled document with a corrected document.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
granted in Charlotte, North Carolina, to be effective as of the Date of Award.

 

ATTEST      DUKE ENERGY CORPORATION By:  

 

     By:  

 

       James H. Hance, Jr.   Corporate Secretary      Its:   Chairman,
Compensation Committee

Acceptance of Award

IN WITNESS OF Grantee’s acceptance of this Award and Grantee’s agreement to be
bound by the provisions of this Agreement and the Plan, Grantee has signed this
Agreement this 5th day of April, 2006.

 

 

James E. Rogers

 

4